EXAMINER'S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Monica J Laskos on July 14th, 2022.

The application has been amended as follows: 
Claims:

39. (Currently amended) An apparatus comprising: 
at least one processor; and 
at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
receive an audio scene for a six degrees of freedom listening experience, including at least one source recorded using at least one near field microphone and at least one far field microphone, wherein the at least one far field microphone is located away from the at least one source, and the at least one near field microphone is located closer to the at least one source than the at least one far field microphone, during recording; 
obtain a room geometry corresponding to the audio scene; 
determine at least one room-impulse-response from a location of the at least one near field microphone to [[the]] a location of the at least one far field microphone; 
determine a matching room geometry based on the obtained room geometry; 
separate the at least one source from at least one far field microphone signal, of the at least one far field microphone, for the six degrees of freedom listening experience, based on the determined at least one room- impulse-response; 
compare the determined room-impulse-response to a room-impulse-response associated with the matching room geometry based on at least one of
 a listening position, or 
at least one source position, 
wherein the at least one of the listening position or the at least one source position is relocated for the six degrees of freedom listening experience in comparison to during recording; 
apply one of 
the determined at least one room-impulse-response or 
the room-impulse-response associated with the matching room geometry
 to the at least one source based on the compared room-impulse responses; and 
render a volumetric audio based on the applied room-impulse-response.


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, none of the closest prior art, such as Visser (US 20120099732 A1), Xiang et al. (US 20140355796 A1), Hammershoi et al. (US 20160109284 A1)(see IDS dated 08/04/21), and Fontana et al. (US 20170006403 A1), expressly teaches or reasonably suggests, “a method comprising: 
receiving an audio scene for a six degrees of freedom listening experience, including at least one source recorded using at least one near field microphone and at least one far field microphone, wherein the at least one far field microphone is located away from the at least one source, and the at least one near field microphone is located closer to the at least one source than the at least one far field microphone, during recording; 
obtaining a room geometry corresponding to the audio scene; 
determining at least one room-impulse-response from a location of the at least one near field microphone to a location of the at least one far field microphone; 
determining a matching room geometry based on the obtained room geometry; 
separating the at least one source from at least one far field microphone signal, of the at least one far field microphone, for the six degrees of freedom listening experience, based on the determined at least one room-impulse-response; 
comparing the determined room-impulse-response to a room-impulse-response associated with the matching room geometry based on at least one of 
a listening position, or 
at least one source position, 
wherein the at least one of the listening position or the at least one source position is relocated for the six degrees of freedom listening experience in comparison to during recording; 
applying one of 
the determined at least one room-impulse- response, or 
the room-impulse-response associated with the matching room geometry 
to the at least one source after separating based on the comparing; and 
rendering a volumetric audio based on the applying“, in combination with the other claim elements, in a manner as claimed.
Independent claim 39 is allowed for analogous reasons as claim 20.
	Dependent claims 21-38 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654    

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654